Citation Nr: 0931309	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in which the RO denied, in pertinent part, 
service connection for diabetes mellitus.  The Veteran, who 
served on active duty from June 1958 to June 1962, appealed 
that decision to the Board.  Thereafter, the RO referred the 
case to the Board for appellate review.

In an August 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus.  The Veteran appealed that issue to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2006, the Court vacated and remanded the portion of 
the Board's August 2005 decision concerning the denial of his 
diabetes mellitus claim in light of a Joint Motion to Remand 
submitted by the parties.  See September 2006 Joint Motion 
for Remand; September 2006 Court order.  As such, the appeal 
as to this issue was returned to the Board for compliance 
with the instructions set forth in the September 2006 Joint 
Motion to Remand.  The Joint Motion stipulated that VA would 
provide information regarding which actions were taken to 
verify whether the Veteran was, in fact, exposed to Agent 
Orange during his period of active duty.  

In September 2007 and October 2008 decisions, the Board 
remanded the Veteran's diabetes mellitus claim for additional 
development.  

In July 2009, the Veteran submitted additional evidence to 
the Appeals Management Center, which was then forwarded to 
the Board.  He did not submit a waiver of RO consideration of 
this evidence.  However, many of the attachments submitted at 
that time were copies of documents already associated with 
the claims file.  An article on cellulose butyrate was also 
submitted, which was new.  It is not necessary, however, to 
remand this case back to the Appeals Management Center for 
issuance of a supplemental statement of the case.  This 
article is not relevant to the issue on appeal, as it is 
general in nature (not specific to the claim at issue) and 
provides no additional details regarding this claim.  See 
below at pg. 9.

Also, at the time the Veteran submitted the evidence 
described above, he submitted a statement that he had more 
information to submit, and he requested that VA wait an 
additional 30 days before considering his claim.  The 
statement was dated July 8, 2009, and received by VA July 16, 
2009.  Therefore, more than 30 days has passed without any 
additional evidence from the Veteran, and the Board can 
proceed. 


FINDINGS OF FACT

1.  The Veteran did not have active duty service in the 
Republic of Vietnam (Vietnam).

2.  The record does not contain evidence that herbicides were 
definitively stored and/or used at Anderson Air Force Base in 
Guam during the Veteran's period of service, or that the 
Veteran was otherwise actually exposed to herbicides during 
his period of active service.

3.  The preponderance of the evidence is against a finding 
that the Veteran's currently-diagnosed diabetes is the result 
of a disease or injury in service.


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, and 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Diabetes Mellitus, Type II

The Veteran alleges that his currently-diagnosed diabetes 
mellitus is the result of his exposure to Agent Orange during 
his time in service.  The Veteran maintains that, while 
stationed at Anderson Air Force Base (AFB) in Guam, he was 
required to perform his duties in a hazardous atmosphere, and 
that he subsequently developed diabetes mellitus as a result 
of said exposure.  Specifically, the Veteran claims that he 
was exposed to Agent Orange while stationed in Guam during 
active service.  See record of military assignments; service 
personnel records; April 2005 hearing transcript, pp. 9-12.  

The Veteran testified that he worked in a facility at 
Andersen AFB in Guam from August 1959 to January 1961 around 
brightly colored barrels that smelled like chemicals; barrels 
he believes contained Agent Orange.  He further alleged that 
a large number of barrels containing herbicides and other 
unknown chemicals were stored not less than 20 feet from his 
personal parachute packing table, and that odor from those 
unknown chemicals was present at all times.  See Statement, 
March 4, 2004.  He stated that his work environment contained 
hazardous chemicals, and that he was consistently exposed to 
the residual odors and fumes from JP-4 jet fuel.  The Veteran 
asserts that exposure to jet fuel and various other chemicals 
while on base (to include chemicals used in a project in 
which he resurfaced elevators) manifested or contributed to 
his development of diabetes mellitus.  Id.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and diabetes mellitus becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Moreover, there exists a legal presumption under the laws and 
regulations pertaining to Agent Orange exposure.  See 38 
U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6) and 3.309(e) (2008).  That is, a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, 
type II, will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  A veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (2008).

At the outset, the Board notes that the Veteran has been 
diagnosed with diabetes mellitus, Type II,.  See VA 
outpatient report, November 2004.  Thus, element (1) of 
Hickson has been satisfied. 

As to presumptive service connection for herbicide exposure, 
the Board finds that the presumption is inapplicable.  The 
Veteran's service personnel records do not demonstrate any 
period of active duty in Vietnam, nor has the Veteran claimed 
as such.  Instead, as noted above, he stated that he was 
exposed to chemicals, both known and unknown while stationed 
at Anderson AFB in Guam, and that this exposure led to his 
current diagnosis of diabetes.

Therefore, the presumption afforded service members with in-
country Vietnam service does not attach.  See 38 U.S.C.A. § 
1116(f) (2008).  See also Haas v. Nicholson, 20 Vet. App. 257 
(2006) (Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam).  

The Veteran's service personnel records indicate the Veteran 
was stationed at Anderson AFB in Guam.  Following the Joint 
Motion outlined above, the Veteran's claim was remanded in 
September 2007 for the purpose of researching (1) whether the 
Veteran was actually exposed to Agent Orange through personal 
contact with aircraft in Guam that carried that chemical or 
through his proximity to unmarked orange and red barrels of 
unidentified chemicals during his service duties and (2) 
whether Agent Orange or other herbicides were stored, tested, 
used or destroyed in Guam during the Veteran's active service 
at that location.  As part of these efforts, the RO was also 
directed to investigate whether chemicals other than Agent 
Orange were stored, tested, used or destroyed in Guam during 
the Veteran's service.  See September 2007 Board decision, 
pp. 12-13.  

Following a November 2007 search request, a November 2007 
letter from the 36th Medical group yielded a negative result.  
A December 2007 correspondence from the 36th Civil Engineer 
Command Squadron indicated that no records were found 
pertaining to whether Agent Orange or other herbicides were 
stored at Anderson AFB during the Veteran's period of active 
duty.  The Office of Primary Response (OPR) also reported 
that no records were found in November 2007.  The Base 
Historian also conducted a record search and also found a 
negative result.

Correspondence from the Air Force Historical Research Agency, 
dated in March 2008, demonstrates that Agent Blue, White, 
Orange and others for herbicide missions were not used, 
stored or destroyed at Anderson Air Force Base in Guam.  See 
March 2008 email correspondence, p. 1.  In terms of other 
chemicals, the Air Force Historical Research Agency reported 
that the specific unit histories at Anderson AFB do not 
document such issues as chemical use on the base (as such use 
was seen as a routine issue at the time of the Veteran's 
service).  Id.  However, the agency reported that "with any 
active air base, one can imagine hydraulic fluid, jet fuel, 
various rated octane gasoline, oil, lubricants, paint 
thinners, mineral spirits and all other industrial types of 
chemicals would have been present at the base."  Id.

A July 2008 response from the office of the Secretary of 
Defense noted that the information request had been sent to 
various departments in the Department of Defense attempting 
to verify the Veteran's claims.  

In light of the March 2008 response regarding chemical use at 
Anderson AFB during the Veteran's period of service, the RO 
appropriately referred his claims file to a VA examiner for a 
medical opinion as to the likelihood of whether his diagnosis 
of diabetes mellitus is related to chemical exposure in 
service.  See March 2008 medical opinion request.  In a March 
2008 medical opinion, prepared by an Advanced Registered 
Nurse Practitioner (ARNP) and co-signed by a Medical Doctor 
(MD), the ARNP noted her review of the Veteran's claims file, 
to include his service medical records and private medical 
records.  See March 2008 VA medical opinion.  Thereafter, she 
opined that in light of the information provided by the Air 
Force Historical Research Agency that Anderson AFB showed no 
evidence of herbicide storage (Agent Blue, White, Orange or 
any other), the Veteran's diabetes mellitus was not caused by 
exposure to any of those stated agents from that source.  Id.  
With regard to the question of whether the Veteran's diabetes 
mellitus is related to exposure to chemicals consisting of 
hydraulic fluid, jet fuel, various rated octane gasoline, 
oil, lubricants, paint thinners, mineral spirits and/or other 
industrial chemicals, the ARNP stated that "there has been 
no known VA research linking DM2 [diabetes mellitus, type II] 
to those possible exposures."  Id., p. 2.

In October 2008, the Veteran's claim was remanded once again 
by the Board to determine whether the medical opinion cited 
above was complete.  In response, a VA examiner noted in 
January 2009 that there is no medical literature to support a 
nexus between diabetes and the above-mentioned chemicals.  
The examiner noted that an August 2008 Agent Orange Review 
provided information on conditions recognized in veterans who 
were exposed to agent orange, to include diabetes, without 
mention of these other chemicals.  See January 2009 VA 
medical opinion.

In support of his claim, the Veteran, through his 
representative, cited articles noting that Anderson AFB 
overlies Guam's sole-source aquifer in the Groundwater 
Protection Zone, which supplies over 70 percent of the 
island's drinking water.  See Statement of Accredited 
Representative, July 2008.  The article went on to note that 
groundwater testing revealed contamination by volatile 
organic compounds.  However, the article did not maintain 
that the soil or water was contaminated with Agent Orange, 
and findings revealed that drinking the water did not yield 
long-term health risks.  Id.  A second citation discussed 
soils contaminated with Agent Orange, but did not state that 
soils in Anderson AFB were contaminated by any herbicide.  A 
third citation noted that Agent Orange was made up of two 
chemicals.  However, the citation did not indicate that Agent 
Orange, or any other herbicide, was ever stored in or 
transported through Anderson AFB.  Id.

These cited articles are not probative evidence as they do 
not specifically relate to the Veteran's particular case, 
particularly with regard to time period and location.  The 
Board notes that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. at 30, 33 
(1993), supra; see also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has also considered the Appellant's Post-Remand 
Brief, dated July 2, 2009, in which the Veteran's 
representative referenced comments from the Department of 
Defense (DoD), with no citation to authority, in which DoD 
conceded that Agent Purple was maintained on Guam for an 
extended period beginning in 1952 until such time as it was 
determined that the chemical was not needed in Korea.  The 
representative also contended that containers of other 
herbicides may have passed through Guam without having been 
considered long-term storage items.  To this, the Board once 
again notes that the Veteran has never stated that he 
actually saw what was confirmed to be Agent Orange or any 
other herbicide, nor has he provided information regarding 
defoliation activities on or around Anderson AFB.

Additional evidence submitted by the Veteran, received in 
July 2009, included a statement from the Veteran in which he 
reiterated that he was exposed to hazardous materials during 
his period of active service to include exposure to cellulose 
butyrate.  An attached report, dated March 19, 2008, once 
again noted that the Veteran was exposed to chemicals when 
servicing elevators and aircraft.  Additional treatise 
evidence was attached as well, in which it was noted that 
cellulose butyrate was used on military aircraft.  However, 
this evidence is redundant of evidence already contained 
within the record, and the Veteran's exposure to aircraft and 
elevator chemicals has been dismissed as a possible 
etiological cause of his diabetes.  See January 2009 VA 
medical opinion.

The Board has also considered the Veteran's lay statements in 
his attempt to verify that Agent Orange was in fact present 
at Anderson AFB during the course of his service in Guam.   
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2008).  

As to the Veteran's assertions that his diabetes is directly 
related to his period of active service, to include his 
testimony during the April 2005 Board hearing, the only 
evidence of record in support of the Veteran's claim for 
entitlement to service connection are his own lay statements.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury-to determine whether to grant service 
connection.  See Robinson v. Shinseki, 2008-7096 (Fed. Cir, 
March 3, 2009).  

Here, the Board does not find that the Veteran is competent 
to determine the etiology of his diabetes.  While the Veteran 
is competent to report the presence of barrels in his 
proximity during active duty, or the odor of jet fuel fumes, 
the Veteran has not been shown to be competent to link any 
alleged chemical exposure to his current disorder.  Further, 
while the Veteran testified that barrels containing 
herbicides were present on the base, he has not provided any 
concrete evidence to show that those barrels contained any 
hazardous chemicals, to include herbicide agents, and he has 
not demonstrated the medical knowledge required to establish 
an etiological nexus between his onset of diabetes and any 
possible exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of 
his claims have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between his claimed 
disorder and his period of service.

While the Veteran is certainly competent to state that he 
observed and worked around colored containers in Guam, there 
is no persuasive evidence of actual exposure to Agent Orange.  
The Veteran has not stated that he ever saw agent orange, or 
was a witness to defoliation activities.  The Veteran simply 
assumes that these drums contained Agent Orange, and/or that 
the unconfirmed storage thereof contaminated the soil and 
groundwater.  However, he is not competent to state that 
actual exposure occurred, and actual exposure is not 
otherwise shown by the evidence of record.  The vast majority 
of these statements are equivocal in nature, with references 
to barrels of different colors.  Although many of the lay 
statements indicate a belief that Agent Orange, or other 
herbicides, were stored on premises, each statement is devoid 
of supporting documentation.  Therefore, other than the 
Veteran's unsubstantiated statements, there is no evidence of 
actual exposure to Agent Orange during service.

In short, although the evidence supports his testimony that 
he served at Anderson AFB on the dates referred to, the 
Veteran has not presented any objective evidence that he was 
actually exposed to herbicides.  While the Board is 
sympathetic to his claim and does not doubt the Veteran's 
sincerity, the evidence simply does not support his 
contention that he was exposed to Agent Orange while serving 
in Guam.

The Board recognizes that the Veteran suffers from diabetes, 
a disability designated under 38 C.F.R. § 3.309(e) as a 
disease associated with exposure to certain herbicide agents, 
to include Agent Orange.  However, the Board finds that the 
Veteran's claim for service connection for diabetes mellitus 
due to herbicide exposure must be denied, as the Veteran has 
not demonstrated service within the Republic of Vietnam 
during his period of active duty.  There is also no evidence 
of actual exposure to Agent Orange in this case.  There is no 
evidence of record other than the Veteran's own assertions 
which shows that he was exposed to herbicides during active 
service.  The evidence does not support the Veteran's 
assertions of herbicide exposure during service and his 
statements alone are not sufficient upon which to concede 
exposure to herbicides during service.  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
not applicable to this case.  Therefore, the Board finds that 
presumptive service connection for diabetes due to exposure 
to herbicides is not warranted.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

However, the regulations governing presumptive service 
connection for Agent Orange do not preclude a Veteran from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Turning to the question of in-service disease or injury 
(Hickson element 2), the Veteran's service treatment records 
are silent as to any indication of complaints, treatment, or 
diagnosis of diabetes, nor was diabetes diagnosed within one 
year of separation.  Following service, VA outpatient 
treatment records, as well as private medical evidence, 
indicate that the Veteran was first diagnosed with diabetes 
in 2000.  

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran's current diagnosis of 
diabetes is related to any remote incident in service.  The 
Board concludes it is not.

As such, the Board notes that, while the Veteran's record 
contains medical reports with diagnoses of diabetes, the 
claims file does not contain a medical opinion linking his 
diabetes to his period of active service.  Regarding the 
Veteran's assertions that he was exposed to jet fuel during 
service which may have led to his diagnosis of diabetes, the 
January 2009 VA medical examiner's opinion discounted that 
etiological connection.  Because the Veteran's service 
treatment records are also negative for a diabetes, the 
second and third elements of Hickson have not been satisfied 
to establish service connection on a direct basis.

While the Board recognizes the Veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his diabetes.  
There is no probative medical evidence that the Veteran's 
current disorder had its onset during, or is otherwise 
related to, his service.  Further, there is no conclusive 
evidence that the Veteran was exposed to Agent Orange during 
his period of service.  The Board finds it to be particularly 
significant that the Veteran's record is negative for medical 
documentation of diagnosis of diabetes until 2000, 
approximately 38 years after the Veteran's separation from 
active duty.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999).  Despite the Veteran's contentions that his diabetes 
is related to his period of service, the probative evidence 
simply weighs against service connection at this time.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not for application in this 
case and service connection is not warranted.  See Gilbert, 
supra.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in December 2002 and October 2007 satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The Board notes that  38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the 
aforementioned notice letters informed the Veteran that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

The October 2007 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

A VA opinion with respect to the issue on appeal was obtained 
in March 2008, and a clarification was provided in January 
2009.  See 38 C.F.R. § 3.159(c) (4) (2008).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  See 38 C.F.R. § 3.159(c) (4) 
(2008).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


